Citation Nr: 1733164	
Decision Date: 08/15/17    Archive Date: 08/23/17

DOCKET NO.  12-01 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Steven H. Johnston, Associate Counsel



INTRODUCTION

The Appellant is the surviving spouse of the Veteran who served on active duty from June 1966 to January 1969.  This matter is before the Board of Veterans' Appeals (Board) on appeal from June and December 2010 rating decisions of the Milwaukee, Wisconsin, Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for the cause of the Veteran's death.

A June 2014 Board decision denied service connection for a heart disability and posttraumatic stress disorder (PTSD) and remanded the cause of death claim for additional development.  A December 2014 Board decision denied the appellant's claim for service connection for the cause of the Veteran's death.  The appellant appealed the December 2014 denial to the United States Court of Appeals for Veterans Claims (Court).  In August 2015, the Court granted a Joint Motion for Remand (Joint Motion) by the parties, vacating the portion of the Board's December 2014 decision that denied service connection for cause of the Veteran's death and remanding the matter to the Board for action consistent with the terms of the Joint Motion.  In January 2016, October 2016, and April 2017 the Board remanded the appeal for further development.


FINDINGS OF FACT

1. The Veteran died in April 2010.

2. The immediate cause of the Veteran's death was ischemic cardiomyopathy due to coronary artery disease; two significant conditions contributing to death but not resulting in the underlying cause were listed: chronic kidney disease on hemodialysis and hypertension.

3. The evidence of record does not show that the conditions which were the immediate cause or contributed to the Veteran's death were incurred in or caused by the Veteran's service or caused or aggravated by the Veteran's July 2006 total knee arthroplasty (TKA) for which he was service-connected under the provisions of 38 U.S.C.A. § 1151 (West 2014).

4. The evidence of record does not show that the Veteran served in the Republic of Vietnam, the Demilitarized Zone of the Korean Peninsula (DMZ), or was otherwise exposed to certain herbicide agents.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1111, 1112, 1310, 5102, 5103, 5103A 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.312 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.159.  In this case, appropriate notice was sent by letter in May 2010.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished with respect to the Veteran's claim, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  All service treatment records, personnel records, VA treatment records, non-VA treatment records identified by the Appellant as relevant to her claim, and Social Security Administration (SSA) records have been obtained and associated with the claims file.  The Board also finds that VA has complied with the directives in the Board's April 2017 remand by obtaining the Veteran's SSA records and an opinion from an appropriate examiner addressing whether it was at least as likely as not that the conditions that immediately caused or contributed to the Veteran's death were incurred in or caused by service, or caused or aggravated by the Veteran's July 2006 TKA performed at a VA facility.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The Board finds that this opinion was adequate because it was based on a review of the Veteran's claims file and provided a discussion of evidence identified by the Appellant and the Board as potentially relevant, as well as additional evidence the examiner found pertinent to opining on the issue.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008); see Barr v. Nicholson, 21 Vet. App. 303 (2007).  Neither the Appellant nor her representative has raised any issues with the adequacy of the April 2017 opinion. See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

The Board also notes that VA substantially complied with the directives of the January and October 2016 remands by obtaining non-VA treatment records from the hospital where the Veteran was treated at the time of his death and by providing the Veteran with a readjudication based on this evidence at the RO.  Stegall, 11 Vet. App. at 271.


II. Service Connection for the Cause of the Veteran's Death

A. Legal Criteria and Appellant's Contentions

To establish service connection for the cause of the Veteran's death, the evidence must show that disability incurred in or caused or aggravated by service either caused or contributed substantially or materially to the cause of death.  For a service-connected disability to be the cause of death it must singly or with some other condition be the immediate or underlying cause or be etiologically related thereto.  For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312. 

Service-connected diseases or injuries involving active processes affecting vital organs receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  Where the service-connected condition affects vital organs as distinguished from muscular or skeletal functions and is evaluated as 100 percent disabling, debilitation may be assumed.  38 C.F.R. § 3.312(c )(3). There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4).

Service connection may be established for a disease or injury incurred in or caused or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  To prevail on the issue of service connection, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Hickson v. West, 12 Vet. App. 247 (1999).

Certain chronic diseases are subject to presumptive service connection if they manifest in service or to a compensable degree within prescribed time limits after separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2016).

For the showing of a chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time of service.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2016).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Where the evidence establishes that veterans have been exposed to certain herbicide agents, VA regulations also presume that certain conditions are connected to these veterans' exposure to those herbicide agents.  38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e).  VA regulations presume that veterans who served in the Republic of Vietnam between January 9, 1962, and May 7, 1975, were exposed to those herbicide agents.  38 C.F.R. § 3.307(a)(6)(iii).  VA regulations similarly presume that veterans who served between April 1, 1968, and August 31, 1971, in a unit that the Department of Defense (DOD) determines operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period were exposed to those herbicide agents.  38 C.F.R. § 3.307(a)(6)(iv).  The DOD has determined that the military units or other military entities listed at M21-1, Part IV, Subpart ii, 1.H.4.b operated in the Korean DMZ during the qualifying time period, and VA presumes that Veterans who served in these units during the relevant time period were exposed to herbicide agents.

Under VA laws and regulations, when a claimant suffers an injury or an aggravation of an injury resulting in additional disability or death as the result of VA training, hospitalization, medical or surgical treatment, or an examination furnished by the VA, disability compensation shall be awarded in the same manner as if such disability or death were service connected.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361. 

To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the claimant's additional disability.  Merely showing that a claimant received care or treatment and that he or she has an additional disability does not establish cause.  38 C.F.R. § 3.361(c) (1).  Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease or injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c) (2). 

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused additional disability or death; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the claimant's informed consent.  Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  38 C.F.R. § 3.361(d) (1). 

Whether the proximate cause of a claimant's additional disability or death was an event not reasonably foreseeable is determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d) (2).

The Veteran's death certificate reflects that he died in April 2010.  The immediate cause of his death is listed as ischemic cardiomyopathy due to coronary artery disease.  The death certificate also indicates that chronic kidney disease on hemodialysis and hypertension were other significant conditions contributing to death but not resulting in the underlying cause.  At the time of his death, the Veteran was not service-connected for any conditions.  After his death, service connection was established for residuals of a July 2006 TKA performed at a VA medical center under the provisions of 38 U.S.C.A. § 1151.  This was the only service-connected condition the Veteran had.

The Appellant contends that the Veteran's ischemic heart condition due to coronary artery disease is connected to the Veteran's service, particularly that it should be considered service-connected because it is a condition presumed to be connected to exposure to herbicide agents used in the Republic of Vietnam, where the Appellant contends the Veteran served.  Alternatively, the Appellant contends that the Veteran's cardiovascular, chronic renal disease, and hypertension were related to events in his service or to episodes of gastrointestinal (GI) bleeding, hypotension, and renal failure that the Veteran experienced following his July 2006 TKA.

B. Ischemic Cardiomyopathy Due to Coronary Artery Disease

The Veteran's service treatment records are silent for complaints, symptoms or treatment for cardiovascular disease, including on his December 1968 service separation physical examination report which indicates that the Veteran's heart was normal.  The Veteran denied palpitations or a pounding heart on the corresponding medical history report.

The Appellant contends that the Veteran's military service included service in the Republic of Vietnam.  The Veteran's personnel records reveal no Vietnam service.  The Veteran's records do reflect service in the Republic of Korea with Company B 44th Engineering Battalion from November 1966 to September 1968.  However, this unit is not among those that are known to have operated in the Korean DMZ.  M21-1, Part IV, Subpart ii, 1.H.4.b.  The Veteran's military postal code indicates that he was primarily stationed at Camp Carroll, a location quite distant from the DMZ.  Neither the Veteran's personnel nor service treatment records indicate any other circumstances that would indicate exposure to herbicide agents.

The Veteran's post service treatment records do not mention a heart condition until 1998, nearly thirty years after the end of the Veteran's period of active service.

The Veteran's post-service VA treatment records document treatment for cardiomyopathy and coronary artery disease.  These records do not discuss the etiology of the Veteran's cardiomyopathy or coronary artery disease.

The only non-VA treatment records relevant to the Veteran's heart condition are the records from the private hospital that he was taken to days before his death after he collapsed and became unresponsive.  These treatment records contain a record of the treatment that the Veteran received in the days leading up to his death.  They do not contain a discussion of the etiology of his heart condition or of discuss a connection between the Veteran's heart condition and the Veteran's service.

The June 2017 VA examiner opined that it was less likely than not that the Veteran's service was the principal or contributory cause of the Veteran's death.  The examiner considered several specific incidents of treatment in service that were potentially relevant to the conditions that were determined to be the immediate cause or to contribute to the Veteran's death, but determined that there was not a connection to the Veteran's period of service.

Based on this evidence, the Board finds that the preponderance of the evidence is against finding that the Veteran's ischemic cardiomyopathy due to coronary artery disease, listed as the immediate cause of the Veteran's death, was incurred in or caused by service.  The Veteran's service treatment records do not indicate the incurrence of coronary artery disease or any injury or condition that would lead to that condition while in service, and there is a gap of nearly thirty years between the Veteran's service and the onset, of this condition.  Additionally, the VA examiner opined that it was less likely than not that the Veteran's service was the principal or contributory cause of the Veteran's death, and there is no other medical opinion to the contrary in the record.

The Board has also considered the applicability of the presumption for chronic diseases.  Arteriosclerosis and cardiovascular-renal disease are both chronic diseases VA regulations presume are connected to service if they manifest during service or within one year of separation from service.  38 C.F.R. §§ 3.307(a), 3.309(a).  Assuming that the Veteran's ischemic cardiomyopathy due to coronary artery disease is one of these two conditions, this presumption is not applicable because there is nearly a three decade gap between the Veteran's service and the first records that indicate diagnosis, treatment, or symptoms for this condition.  This significant length of time between the Veteran's service and his diagnosis, treatment, and symptoms also mean that the record does not demonstrate a continuity of symptomatology between the Veteran's service or the presumptive period, and his subsequent diagnosis with a heart condition.  See 38 C.F.R. § 3.303(b).  Consequently, the Board finds that the Veteran's heart condition that led to his death cannot be presumed to be connected to his service under the presumption for chronic diseases.

Ischemic heart disease is one of the conditions presumed to be connected to exposure to certain herbicide agents used by the United States military in the Republic of Vietnam and in the Korean DMZ.  38 C.F.R. § 3.309(e).  However, despite the Appellant's arguments, the Veteran's personnel and service treatment records do not indicate service in Vietnam, the Korean DMZ, or otherwise establish exposure to herbicide agents during the Veteran's service.  Consequently, the Board finds that the Veteran's ischemic cardiomyopathy cannot be presumed related to exposure to herbicide agents because the circumstances of the Veteran's service preclude a finding of actual or presumed exposure to herbicide agents.

Consequently, the Board finds that the evidence weighs against a finding Veteran's ischemic cardiomyopathy due to coronary artery disease was related to his service.  In reaching this conclusion, the Board has considered the benefit of the doubt doctrine.  However, the benefit of the doubt rule is inapplicable when the evidence preponderates against the claim. Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).



C. Chronic Kidney Disease on Hemodialysis

The Veteran's STRs do record that he presented for treatment for what the Veteran described as a "kidney problem" in April 1968.  Service treatment records from the surrounding time period indicate that the Veteran had sought treatment for urethral discharge, was diagnosed with urethritis, and was treated with antibiotics.

The Veteran began to be followed by a nephrologist in August/September of 1998 after he was diagnosed with deep vein thrombosis.  In an October 1998 VA treatment record, a VA nephrologist indicated that the Veteran was positive for renal failure.  However, this treatment record does not discuss the etiology of the Veteran's kidney problems or provide information connecting his kidney problems to his service.

Since 1998, the Veteran's VA treatment records document his treatment for chronic renal disease, which ultimately required him to be placed on dialysis.  However, these records do not discuss the etiology of his condition or provide information connecting his kidney problems to his service.

In July 2006, the Veteran underwent a TKA at his local VA medical center.  Shortly after the surgery, the Veteran suffered GI bleeding, hypotensive episodes, and acute renal failure.  However, after treatment, the Veteran's condition stabilized and his renal functions returned to his baseline prior to his discharge.

The June 2017 VA examiner opined that it was less likely than not that the Veteran's service, including his report of a kidney problem in 1967 were the principal or contributory cause of the Veteran's death.  The examiner explained that, while the Veteran complained of a kidney problem in April 1968, the Veteran's service treatment records from 1967 to 1968 revealed multiple visits for urethritis symptoms.  Read in this context, the examiner stated that the service treatment records "make clear that although the service-member presented in his own words with a 'kidney problem', he actually had urethritis and not a kidney issue."  The examiner also considered the acute renal failure the Veteran suffered during recovery from the July 2006 TKA, and determined that it was less likely than not that it contributed substantially or materially to cause the Veteran's death, combined with another disorder to cause death, or aided or lent assistance to death.  The examiner explained that the Veteran's renal function returned to baseline after this acute renal failure, and, in the examiner's review of the evidence, highlighted the fact that months after the TKA, the Veteran's renal function had improved from its baseline.

Based on this evidence, the Board finds that the evidence weighs against a finding that the chronic renal disease, listed as a condition contributing to the Veteran's death on his death certificate, was incurred in or caused by his service, or caused or aggravated by the Veteran's 2006 TKA.  The VA examiner's discussion of the Veteran's service treatment records explains that the Veteran's service treatment records do not actually reveal a history of a kidney problem during the Veteran's period of service, and the Veteran did not manifest with a kidney condition for nearly 30 years after his separation.  The VA examiner considered the immediate cause of death, and the contributing causes of death listed on the Veteran's death certificate and opined that they were less likely than not caused by the Veteran's service after considering several potentially relevant incidents of treatment.  The examiner also explained that the Veteran's acute kidney failure in the aftermath of his TKA was not in identity with the chronic kidney disease listed as a significant condition on the death certificate because the Veteran's medical records revealed that the Veteran's renal function returned to his normal baseline and then improved after the 2006 TKA.  The Board also notes that this evidence is inconsistent with a finding that the Veteran's kidney function was permanently worsened by this event.

The Board has also considered the applicability of the presumption for chronic diseases.  As previously stated, cardiovascular-renal disease is one of the conditions VA regulations will presume is connected to service if it manifests during service, within one year of separation, or where the evidence establishes a continuity of symptomatology between the Veteran's period of service and eventual diagnosis. 38 C.F.R. §§ 3.303(b), 3.307(a), 3.309(a).  However, even if the Veteran's chronic kidney disease fits under this description,  the evidence of record weighs against a finding that the Veteran suffered from a chronic kidney disease in service, within a year after service, or a finding of continuity of symptomatology between the Veteran's service and his eventual diagnosis because there was a nearly thirty year gap between the Veteran's separation from service and his first kidney symptoms, diagnosis, or treatment.

For this reason, the Board finds that the evidence of record does not establish the necessary connection between the Veteran's service or the acute renal failure the Veteran suffered while recovering from his TKA and the Veteran's chronic kidney disease on hemodialysis that was listed as a significant condition contributing to death but not resulting in the underlying cause of the Veteran's death on the death certificate.  In reaching this conclusion, the Board has considered the benefit of the doubt doctrine.  However, the benefit of the doubt rule is inapplicable when the evidence preponderates against the claim. Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

D. Hypertension

The Veteran's STRs do not record a diagnosis of hypertension.  His blood pressure was recorded as 132/84 in June 1966 in conjunction with his induction.  The Veteran had another physical examination in January 1967 where his blood pressure was recorded as 142/80.  Finally, his blood pressure was recorded as 134/80 in December 1968 in an examination performed in preparation for his separation from service.

The first evidence of diagnosis or history for hypertension in the Veteran's  post-service treatment records comes from the October 1998 nephrologist evaluation.  At that time, the nephrologist noted that the Veteran had a history of hypertension since 1983, approximately 14 years after the end of the Veteran's period of service.  The remainder of the Veteran's post-service treatment records documents his ongoing treatment and monitoring for hypertension, and hypertension was listed among the significant conditions contributing to death but not resulting in the underlying cause of death on the Veteran's death certificate.  However, these sources do not discuss the etiology of the Veteran's hypertension or indicate a connection between the Veteran's hypertension and his service.

The June 2017 VA examiner opined that it was less likely than not that the Veteran's high blood pressure reading in January 1967 was the principal or contributory cause of the Veteran's death.  The examiner explained: 

"Although the service-member's blood pressure was elevated at 142/80 in January 1967, blood pressure was actually normal close to 2 years later at his service separation examination.  If the service-member truly had hypertension in January 1967 one would expect blood pressure to be at a similar or higher reading 2 years later without treatment.  On the contrary, his blood pressure was lower."

Based on this evidence, the Board finds that the evidence of record weighs against a finding that the Veteran's hypertension was caused by or incurred in service.  The VA examiner explained that a single high blood pressure reading in January 1967 followed by a normal reading nearly two years later was not typical of individuals who had hypertension.  The additional medical evidence of record does not disclose that the Veteran's hypertension was onset until 1983, approximately 14 years after his period of service ended.

The Board has also considered the applicability of the presumption for chronic diseases.  Hypertension is one of the conditions VA regulations will presume is connected to service if it manifests during service, within one year of separation, or where the evidence establishes a continuity of symptomatology between the Veteran's period of service and eventual diagnosis. 38 C.F.R. §§ 3.303(b), 3.307(a), 3.309(a).  However, the evidence is that the Veteran had a single high blood pressure reading in service rather than chronic hypertension.  The remainder of the medical evidence indicates that the Veteran was not diagnosed with hypertension and that his treatment for this condition did not begin until 1983, approximately 14 years after the period in which VA regulations presume a connection between hypertension and the Veteran's service.  This long period of time between the Veteran's service and his condition also precludes a showing of continuity of symptomatology between the Veteran's service and his diagnosis.  Consequently, the Board finds that the presumption for chronic diseases does not establish that the Veteran's hypertension was connected to his period of service.

For these reason, the Board finds that the evidence of record does not establish the necessary connection between the Veteran's service and the Veteran's hypertension that was listed as a significant condition contributing to death but not resulting in the underlying cause of the Veteran's death on the death certificate.  In reaching this conclusion, the Board has considered the benefit of the doubt doctrine.  However, the benefit of the doubt rule is inapplicable when the evidence preponderates against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).




E. GI Bleeding and Hypotension

The June 2017 VA examiner also considered whether it was at least as likely as not that the GI bleeding and hypotensive episodes that occurred during the Veteran's recovery from the July 2006 TKA caused or contributed to the Veteran's death.  The examiner acknowledged that "gastrointestinal bleeding and hypotension can certainly acutely cause death," but also explained that the "Veteran survived for 4 years after these episodes occurred making it extremely unlikely they played a role in his 2010 death."

Consequently, the Board finds that the evidence of record weighs against a finding that the GI bleeding and hypotensive episodes that occurred during the Veteran's recovery from his TKA either caused or contributed to the Veteran's death for the reasons that the examiner stated.  In reaching this conclusion, the Board has considered the benefit of the doubt doctrine.  However, the benefit of the doubt rule is inapplicable when the evidence preponderates against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for the cause of the Veteran's death is denied.




____________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


